Citation Nr: 0613746	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-16 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for the cost of non-VA medical treatment on 
September 16, 2003, at Massena Memorial Hospital.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in January 2004, March 
2004, and July 2004 of the Department of Veterans Affairs 
Medical Center (VAMC) in Canandaigua, New York.  


FINDINGS OF FACT

1.  The veteran incurred private medical expenses due to 
hospitalization on September 16, 2003, for emergency 
treatment for kidney stones.

2.  VA payment or reimbursement of the cost of the private 
medical care provided September 16, 2003, was not authorized 
prior to the veteran undergoing that care.

3.  The evidence establishes that the private medical care 
provided September 16, 2003, was not for, or adjunct to, a 
service-connected disability.

4.  The evidence establishes that the veteran did not file 
for reimbursement of his medical treatment on September 16, 
2003, for emergency services, until over 90 days after the 
treatment.

5.  The veteran had not been under treatment at a VA facility 
for over 24 months prior to his treatment on September 16, 
2003.  


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred from Massena Memorial Hospital on September 
16, 2003, have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code. See 38 C.F.R. 
§§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  In the circumstances of this case, there is 
no further duty to notify or to assist.  Notwithstanding this 
determination, the veteran was provided with VCAA notice with 
respect to this appeal in March 2004.

II.  Reimbursement of Medical Unauthorized Expenses

The appellant is seeking entitlement to payment or 
reimbursement from VA of medical expenses incurred by him at 
Massena Memorial Hospital on September 16, 2003.  On that 
date, the veteran presented at the Emergency Department of 
that facility with bilateral flank pain of three days 
duration.  The diagnosis was left kidney stone.  He was 
discharged to home with medication and instructions for 
follow-up with a physician.  It was noted that he had 
inadequate financial resources and was paying for the 
treatment himself.  VA payment or reimbursement of the cost 
of the private medical care provided September 16, 2003, was 
not authorized prior to the veteran undergoing that care.

On January 23, 2004, the Network Authorization Office, or 
NAO, received the veteran's application for reimbursement of 
the expenses incurred at Massena Memorial Hospital.  That 
facility denied the request in January 2004.  The facility 
noted the veteran filed his claim over 90 days since the 
treatment.  The veteran perfected an appeal with this 
decision.  He has argued that he did not receive the bill 
until shortly before he turned it in, and that he should not 
be held responsible for the Massena Hospital's lack of timely 
billing.  The NAO has continued the denial, and noted in a 
July 2004 continued denial that the veteran was further 
rendered ineligible because the records show he had not been 
seen in a VA facility for over 24 months prior to the 
September 16, 2003, emergency treatment.  The veteran has 
also indicated that VA bears some responsibility in this 
matter because his claims folder was inadvertently 
transferred to the New York City RO, rather than the Buffalo 
RO, when he moved from Philadelphia in March 2003.  

Generally, in cases where the veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).  
In this case, the appellant has not argued nor does the 
evidence suggest that prior authorization was obtained.  
Therefore, the matter for inquiry is whether the appellant is 
eligible for payment or reimbursement for medical services 
which were not previously authorized.

The veteran has established service connection for post-
traumatic stress disorder (PTSD) (as of February 2004), 
residuals of shell fragment wound of the left foot, and donor 
site scar of the left leg.  His combined rating as of 
February 2004 is 80 percent, and prior to that, as of August 
1970, he was rated at 30 percent.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that three criteria are met: (a) The 
care and services rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b).  The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).  

Here, the care was rendered to the veteran for kidney stones, 
not for an adjudicated service-connected disability.  This 
disability was not noted to be associated with and/or 
aggravating a service-connected disability.  The veteran does 
not have a total service-connected disability permanent in 
nature, and the record does not indicate that this was an 
injury, illness, or dental condition in the case of a veteran 
who was participating in a rehabilitation program and who was 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i).  

Therefore, the veteran does not meet at least one requirement 
for 38 U.S.C.A. § 1728.  As all three criteria must be met in 
order to establish entitlement to reimbursement for medical 
expenses under 38 U.S.C.A. § 1728, the veteran cannot 
establish such reimbursement under this statute.  See Zimick 
v. West, 11 Vet. App. at 45, 49.  

As the veteran does not meet the criteria of 38 U.S.C.A. 
§ 1728, the Board will consider the criteria of 38 U.S.C.A. 
§ 1725.  In this regard, the Veterans Millennium Health Care 
and Benefits Act, which became effective in May 2000, 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-VA 
facility to those veterans who are active VA health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of a VA hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2001, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. §§ 17.1000-1008 (2005).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  See 38 C.F.R. § 
17.1004(d).  

As the veteran filed the claim over 90 days after he was 
discharged from Massena Memorial Hospital, he is ineligible 
to receive payment as set forth in 38 C.F.R. § 17.1004(d).  
Additionally, the record as developed reflects that the 
veteran was not an active VA health-care participant as 
defined by statute, as he had not been a recipient of VA 
hospital, nursing home, or domiciliary care under the annual 
patient enrollment system within 24-month period prior to the 
September 16, 2003, treatment, as required by 38 U.S.C.A. 
§ 1725.  Specifically, there is a gap in VA treatment between 
the dates of November 29, 1998, and November 6, 2003, as 
reflected in the records from the Coatesville VA medical 
center.  

The Board acknowledges the veteran's argument for a waiver, 
however, the Board cannot grant the veteran's claim unless 
the facts of the case meet all the requirements under 38 
C.F.R. § 17.10001-8, including the filing requirements under 
38 C.F.R. § 17.1004.  As the veteran's claim failed to meet 
the filing requirement under 38 C.F.R. § 17.1004, the Board 
is compelled to deny the claim.  [W]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement 


under the law.  See Sabonis v Brown, 6 Vet. App. 426, 430 
(1994).  For these reasons, the Board finds that the 
veteran's claim is without legal merit.


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on September 13, 2003, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


